Citation Nr: 1425357	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-17 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.  

This matter comes before the Board on an appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2012, the Veteran had a hearing before the undersigned judge via a Travel Board and a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  An April 1999 rating decision denied service connection for tinnitus.  The Veteran did not appeal that decision and the April 1999 decision is final.  

2.  The additional evidence presented since the April 1999 rating decision is new and material, as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The more probative evidence shows that the Veteran's currently manifested tinnitus had its onset in service.  


CONCLUSIONS OF LAW

1.  The RO's April 1999 decision denying the claim for service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  Evidence received since the April 1999 rating decision denial of service connection for tinnitus relates to an unestablished fact necessary to substantiate the claim, and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. §§1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by a letter dated in August 2010 that also discussed the requirement to submit new and material evidence to reopen the previously denied claim for service connection for low back disability.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  





New and Material Evidence

The Veteran initially submitted a claim of entitlement to service connection for tinnitus in January 1999.  An April 1999 rating decision denied service connection for tinnitus on the basis that the Veteran's service medical records were negative for any complaints of or treatment for tinnitus and there was no evidence of a link between a tinnitus disability and the Veteran's military service.  The Veteran did not timely appeal the April 1999 rating decision, and no new evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  Service connection for a tinnitus disability may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  
In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The evidence added to the claims file since the final April 1999 rating decision includes a diagnosis of tinnitus, and more detailed statements from the Veteran regarding the onset of tinnitus during his military service.  This new evidence shows a diagnosis of the condition and links the Veteran's current tinnitus to his military service.  This evidence is material in that it speaks directly to the bases on which the claim was previously denied.  The Board is aware that the regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).  In this case, the Board finds that the new evidence added to the record since the final April 1999 rating decision relates to an unproven element of the previously denied claim, and raises a reasonable possibility of allowance of the claim.  

Accordingly, the Board finds that new and material evidence has been submitted and the claim for service connection for a tinnitus disability, is reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Shedden v. Principi, 281 F.3d 1163 (2004).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Buchanan v. Nicholson, 451 F.3d 1337 (2006).  

The Veteran contends that his currently diagnosed tinnitus resulted from noise exposure during service while working as a weapons platoon marine.  The Board considers the Veteran's account to be credible.  Furthermore, his service personnel records confirm that he served as a machine gunner while in Vietnam.  

The Veteran's service medical records are negative for complaints or clinical findings of tinnitus.  In addition, a July 1969 release from duty hearing report shows that the Veteran scored 15/15 bilaterally on a whispered voice test, but audiometric testing was not performed.  Nevertheless, in a June 2010 VA treatment note, and August 2010, December 2010, and June 2011 written statements, the Veteran asserted that he had experienced tinnitus symptoms since noise exposure during his active service.  The Veteran has consistently reported that he did not know what tinnitus was but in the 1980's was told that the 'crickets' he heard in his ears was called tinnitus.  

A December 2010 VA audiological examiner opined that it was a less than a 50 percent probability that the Veteran's tinnitus was caused by noise exposure in service.  In support of that opinion, the examiner stated that the tinnitus started in the 1980's, years after his military service.  

In December 2011, the Veteran was provided another in-person VA audiological examination.  The Veteran reported bilateral tinnitus that he first reported to a doctor around 1980.  The examiner noted that the Veteran stated he wasn't sure exactly when his tinnitus started but that he didn't notice it in service.  As for causation, the examiner opined it was a less than 50 percent probability the Veteran's tinnitus was caused by or a result of military noise exposure.  The rationale provided was that the Veteran's entrance audiogram was normal and there were no complaints of tinnitus in the Veteran's service treatment records.  Additionally, the examiner stated the Veteran did not notice his tinnitus in service.  

The Board finds that the Veteran's statements are more probative than the examiners' opinions.  The nexus opinions of etiology are afforded little weight because they are based on incorrect facts.  The December 2010 examiner stated that the Veteran's current tinnitus started in the 1980's.  During the July 2009 VA audiology examination the Veteran reported he was exposed to acoustic trauma in service without any hearing protection, his tinnitus sounded like crickets, he first reported it in the 1980's, and denied any other occupational exposure to noise.  The Veteran's statement was incorrectly taken to mean the Veteran had tinnitus symptoms since the 1980's when in fact, all lay evidence provided by the Veteran consistently reported symptoms of tinnitus since service and that he reported it to a doctor in the 1980's.  The subsequent opinion of December 2011 also inaccurately provides an opinion based on the absence of tinnitus complaints or treatment in the Veteran's claims file and delayed onset.  In a June 2011 statement the Veteran reported that as a primary marksmen instructor he spent the majority of his service time outdoors and thought that the cricket noise he heard in his ears was actually caused by crickets.  In various statements, including his testimony during the May 2012 hearing, the Veteran has consistently reported that during service, and for many years after, he did not know that the symptoms he had experienced since service was tinnitus.  

The Board considers it significant that the Veteran has maintained a credible report of tinnitus since service and finds his statements as evidence favorable to a finding of onset during service.  The Veteran's statements of onset of his current tinnitus during service are competent and credible.  The Board finds those statements more probative of the etiology of his current tinnitus than the other evidence of record.  Therefore, his appeal must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been submitted, the claim for service connection for tinnitus is reopened.

Service connection for tinnitus is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


